 

SECOND AMENDED AND RESTATED AGREEMENT AND PLAN OF

MERGER OF DIEGO PELLICER, INC.,

A WASHINGTON CORPORATION,

and

DIEGO PELLICER WORLDWIDE INC., A DELAWARE CORPORATION

 

This AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated
as of June 7, 2016, is made by and between Diego Pellicer, Inc., a Washington
corporation (“Diego Washington”), and Diego Pellicer Worldwide Inc., a Delaware
corporation (“Diego Delaware”). Diego Delaware and Diego Washington are
sometimes referred to in this Agreement as the “Constituent Companies.” This
Agreement amends, restates, replaces and supersedes in its entirety that certain
Agreement and Plan of Merger between the Constituent Companies dated as of
January 23, 2014 (the “Prior Agreement’ ).

 

RECITALS

 

A. The Constituent Companies hereby agree that it is in their mutual best
interests to amend and restate the Prior Agreement, and to replace it with this
Agreement. The Constituent Companies hereby agree that the Prior Agreement shall
be of no further force or effect.

 

B. Diego Delaware is a corporation, duly organized and validly existing under
the laws of the State of Delaware. As of the date of this Agreement, pursuant to
Diego Delaware’s Certificate of incorporation, as amended (the “Certificate of
Incorporation”), Diego Delaware has authorized: (i) 87,000,000 shares of Common
Stock, par value $0.0001 per share, of which 13,520,000 are issued and
outstanding, and 2,480,000 are reserved for issuance under Diego Delaware’ s
2013 Equity Incentive Plan; and (ii) 13,0 00, 000 shares of Preferred Stock, par
value $0.0001 per share, which is designated Series A Preferred Stock, and
776,106 of which are issued and outstanding.

 

C. Diego Washington is a corporation, duly organized and validly existing under
the laws of the State of Washington. As of the date of this Agreement, pursuant
to Diego Washington’ s Articles of Incorporation, as amended (the “Articles of
Incorporation”), Diego Washington bas authorized: (i) 33,700,000 shares of
Common Stock, of which 7,300,000 are issued and outstanding, and 2,800,000 are
reserved for issuance under Diego Washington’s 2013 Equity Incentive Plan; and
(ii) 6,300,000 shares of Series A Preferred Stock authorized, and 133,333 of
which are issued and outstanding.

 

D. The stockholders Diego Delaware have entered into certain agreements binding
themselves to vote in favor of the Merger with certain exceptions.

 

E. The board of directors of each of Diego Delaware and Diego Washington have
approved this Agreement and have directed that this Agreement be executed by the
undersigned officers.

 



[image_011.jpg]

 

   

 

 

AGREEMENT

 

In consideration of the mutual agreements and covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Diego Delaware and Diego Washington hereby agree as
follows:

 

1. Merger

 

1.1 Merger. Subject to the fulfillment of the conditions set forth in Section
1.2 below, and in accordance with the provisions of this Agreement, the Delaware
General Corporation Law (the “DGCL”) and the Washington Business Corporation Act
(the “WBCA” ), at Diego Delaware’s sole discretion, Diego Washington shall be
merged with and into Diego Delaware (the “Merger” ), and the separate existence
of Diego Washington shall cease and Diego Delaware shall be the surviving
Company.

 

1.2 Conditions Precedent. In no event shall Diego Delaware take any action to
consummate the Merger until either: (i) the production, processing and retailing
of cannabis for recreational use in the United States becomes sufficiently
Federally legal for privately owned entities; and (ii) Diego Washington or Diego
Delaware receives the written consent of the Washington State Liquor Control
Board providing that Diego Washington, or its corporate successor, may continue
to be a licensed cannabis retailer and/or own cannabis retail entities in the
State of Washington while also maintaining shareholders, directors, officers,
and employees who are residents of states other than the State of Washington
(the “Condition Precedent”). Neither party shall be obligated to take any action
to consummate the Merger if the other party is in violation of any of the
covenants set forth in this Agreement. If Diego Delaware desires to consummate
the Merger following the fulfillment of the Condition Precedent, then Diego
Delaware shall notify Diego Washington in writing not less than 60 days prior to
the date that Diego Delaware files the Certificate of Merger in connection with
the consummation of the Merger (the “Consummation Notice”). Notwithstanding the
prior fulfillment of the Condition Precedent and delivery of the Consummation
Notice, neither party shall take any action to consummate the Merger if either
party demonstrates, through reasonable and substantial evidence, to the other
party not later than 45 days following Diego Washington’ s receipt of the
Consummation Notice that either party to this Agreement or any of their
respective directors, officers, employees or stockholders is more likely to
become subject to federal criminal charges as a result of the consummation of
the Merger than they would be if the Merger was not consummated. If the
consummation of the Merger is rejected by Diego Washington pursuant to the terms
of this Section 1.2 or Section 1.3 below, Diego Delaware may submit a new
Consummation Notice to Diego Washington at any time not less than 90 days after
the date of rejection of the previous Consummation Notice.

 

1.3 Disqualifying Events. ln no event shall Diego Washington be required to
consummate or approve the Merger if, on the date of delivery of any Consummation
Notice:

 

(a) Diego Delaware is unable, or admits in writing its inability, to pay its
debts generally as they mature;

 

(b) Diego Delaware has been dissolved or liquidated;

 

[image_012.jpg]

 

 -2- 

 

 

(c) Diego Delaware has commenced a voluntary or involuntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law nor or
hereafter in effect or consented to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or

 

(d) Diego Delaware is subject to any outstanding injunction , order, decree,
ruling , or charge, or is a party, or is threatened to be made a party, to any
such action , suit, proceeding, hearing , or investigation of, in, or before any
court or quasi-judicial or administrative agency of any federal, state, local ,
or foreign jurisdiction or before any arbitrator that is likely to have a
Material Adverse Effect (as defined below) on the business of Diego Delaware.
For purposes of this section, “Material Adverse Effect’ shall mean the amount in
controversy is greater than l 0% of Diego Delaware’s total assets.

 

1.4 Filing and Effectiveness. Unless earlier abandoned pursuant to Sections 1.2
or 4.5 of this Agreement, or rejected pursuant to Section 1.3 of this Agreement,
the Merger shall become effective upon completion of the following actions:

 

(a) Diego Washington’ s receipt of the Consummation Notice from Diego Delaware;

 

(b) Adoption and approval of this Agreement and the Merger by the respective
shareholders of each of the Constituent Companies in accordance with the
applicable requirements of the DGCL, the WBCA and the bylaws of Diego Delaware
and Diego Washington;

 

(c) The satisfaction or waiver of the Condition Precedent, the other terms of
Section 1.2, and all of the conditions precedent to the consummation of the
Merger as specified in this Agreement;

 

(d) The Constituent Companies’ receipt of all third party consents necessary for
the legal consummation of the Merger as reasonably determined by their
respective boards of directors;

 

(e) The filing with the Secretary of State of Delaware of an executed
Certificate of Merger meeting the requirements of the DGCL (the “Certificate of
Merger”); and

 

(f) The filing with the Secretary of State of Washington of executed Articles of
Merger meeting the requirements of the WBCA (the “Articles of Merger”).

 

The date and time when the Merger becomes effective is referred to in this
Agreement as the “Effective Time of the Merger.” Copies of the Certificate of
Merger and the Articles of Merger shall be held by each of the Constituent
Companies and may be filed by either of them upon the satisfaction of the terms
and conditions of this Section 1.4.

 

 -3- 

 

 

1.5 Effect of the Merger. At the Effective Time of the Merger, the separate
existence of Diego Washington shall cease and Diego Delaware, as the surviving
company, (a) shall continue to possess all of its assets, rights, powers and
properly as constituted immediately prior to the Effective Time of the Merger,
(b) shall be subject to all actions previously taken by its board of directors
on its behalf and Diego Washington’ s board of directors, (c) shall succeed,
without other transfer, to all of the assets, rights, powers and property of
Diego Washington in the manner more fully set forth in Title 8 Section 259 of
the DGCL and Sections 23B.11.060 and 23B.1 l. l 00 of the WBCA, (d) shall
continue to be subject to all of the debts, liabilities and obligations of Diego
Delaware as constituted immediately prior to the Effective Time of the Merger,
(e) shall succeed, without other transfer, to all of the debts, liabilities and
obligations of Diego Washington in the same manner as if Diego Delaware had
itself incurred them, all as more fully provided under the applicable provisions
of Title 8 Section 259 of the DGCL and Sections 23B. l l.060 and 23B.11.100 of
the WBCA, and (f) the Surviving Bylaws (as defined below) shall be effective for
Diego Delaware as the surviving company, and the Bylaws of Diego Washington
shall have no further force or effect.

 

1.6 Assignment and Assumption of Tax Liabilities. Upon the Effective Time of the
Merger, in addition to the effects on the assets, rights, powers and property,
and the debts, liabilities and obligations of the parties hereto occurring by
operation of law as set forth in Section 1.5 above, Diego Washington hereby
assigns, and Diego Delaware hereby assumes, all of Diego Washington’s on-going
tax liabilities incurred prior to the Effective Time of the Merger.

 

2. Charter Documents, Directors and Officers

 

2.1 Certificate of Incorporation. The Certificate of Incorporation of Diego
Delaware as in effect immediately prior to the Effective Time of the Merger
shall continue in full force and effect as the Certificate of Incorporation of
Diego Delaware (the “Surviving Certificate of Incorporation” ) until duly
amended in accordance with the provisions thereof and applicable law.

 

2.2 Bylaws. The Bylaws of Diego Delaware as in effect immediately prior to the
Effective Time of the Merger shall continue in full force and effect as the
Bylaws of Diego Delaware (the “Surviving Bylaws”) until duly amended in
accordance with the provisions thereof and applicable law.

 

2.3 Directors and Officers. The members of the board of directors of Diego
Delaware as of immediately prior to the Effective Time of the Merger shall be
the members of the board of directors of Diego Delaware, and members of the
board of directors shall serve until their successors shall have been duly
elected and qualified or as otherwise provided by applicable law, the
Certificate of Incorporation or the Surviving Bylaws. The Chief Executive
Officer of Diego Delaware as of immediately prior to the Effective Time of the
Merger shall be the Chief Executive Officer of Diego Delaware, and the Secretary
of Diego Delaware as of immediately prior to the Effective Time of the Merger
shall be the Secretary of Diego Delaware, each of whom shall serve until their
successors shall have been duly appointed or as otherwise provided by applicable
law or the Surviving Bylaws.

 

[image_013.jpg]

 

 -4- 

 

 

3. Manner of Conversion of Securities

 

3.1 Conversion of Shares.

 

At the Effective Time of the Merger, all outstanding shares of Diego Washington
shall be converted to shares of Diego Delaware in accordance with the following:

 

  a) At the Effective Time of the Merger, all parties agree that Diego
Washington shall be valued at three times its then current EBITDA value less the
sum owed to investors shown on Exhibit A (believed to be $958,219 .5 3, which
will be verified and adjusted to reflect the actual amount owed); the difference
shall be the value that is assigned to the total of all outstanding shares of
Diego Washington. Each shareholder of Diego Washington shall exchange his shares
for an equal value of Diego Delaware shares at the then current actual value of
Diego Delaware shares.         b) If the language of a) above does not properly
effectuate or is somehow contrary to a conversion of shares and merger of the
companies then each company shall execute an addendum to, or replacement for,
this agreement that will accomplish the purpose of these paragraphs and at the
same time allow for the intended merger.

 

No fractional shares of Diego Delaware shall be issued upon the conversion, so
that each fractional share shall be rounded to the nearest whole integer.

 

3.2 Dissenting Shareholders. Any issued and outstanding shares of Diego
Washington Stock held by persons who object to the Merger and comply with
Sections 23B.13.0l 0 and 23B.13.020 and any other applicable provision of the
WBCA as in effect at the Effective Time of the Merger concerning the right of
shareholders of Diego Washington to dissent from the Merger and demand payment
of the fair value of their Diego Washington Stock (the “Dissenting
Shareholders”) shall not be converted as described above, but shall have the
right to receive such consideration as may be determined to be due to such
Dissenting Shareholders pursuant to Sections 23B. l 3.2 IO through 23B.13.250
and any other applicable provision of the WBCA.

 

3.3 Convertible Securities. At the Effective Time of the Merger, each
outstanding warrant, option, or other security issued by Diego Washington that
is exercisable for or convertible into shares of Diego Washington Stock shall be
converted into and exchanged for a substantially similar security entitling the
holder thereof to acquire that number of Diego Delaware’ s Common Stock that
such security would have been exercisable for or convertible into had it been
exercised, exchanged, or converted immediately prior to the Merger.

 

3.4 Certificates of the Surviving Company. At the Effective Time of the Merger,
each certificate representing Diego Washington Stock or other securities of
Diego Washington shall be deemed to evidence Diego Delaware’s Common Stock or
other securities of Diego Delaware for which such Diego Washington Stock or
other securities were converted, subject to new or additional legends that Diego
Delaware may require with respect to such certificates following the Effective
Time of the Merger. Each holder of an outstanding certificate representing
shares of Diego Washington Stock or other securities of Diego Washington may, at
such holder’s option, surrender the same for cancellation to Diego Delaware, and
each such holder shall be entitled to receive in exchange therefor a certificate
or certificates representing the number of Diego Delaware’s Common Stock or
other securities of Diego Delaware into which such holders’ Diego Washington
Stock or other securities were converted as herein provided. The registered
owner on the books and records of Diego Delaware of any shares of Diego
Washington Stock or other securities represented by such outstanding certificate
shall, until such certificate shall have been surrendered for transfer or
conversion or otherwise accounted for to Diego Delaware, have and be entitled to
exercise any voting and other rights with respect to and to receive the
distributions upon Diego Delaware’s Common Stock or other securities represented
by such outstanding certificate as provided above.

 

 -5- 

 

 

 

3.5 Legends. Each certificate representing shares of Diego Delaware’s Common
Stock so issued in the Merger shall bear the same legends, if any, with respect
to the restrictions on transferability as the certificates of shares of Diego
Washington Stock so converted and given in exchange therefor, unless otherwise
determined by the board of directors of Diego Delaware in compliance with
applicable laws.

 

3.6 Adjustments for Subdivisions or Combinations of Common Stock. In the event
the outstanding shares of capital stock of Diego Delaware shall be subdivided
(by stock split, by payment of a stock dividend or otherwise) into a greater
number of shares of capital stock of Diego Delaware, the numbers of shares in
3.1 above shall, concurrently with the effectiveness of such subdivision, be
proportionately increased or decreased.

 

4. General

 

4.1 Covenants of Diego Delaware.

 

(a) Diego Delaware covenants and agrees that it will reserve, and at all times
prior to the Effective Time of the Merger, keep in reserve, enough shares of
Diego Delaware’s Common Stock to effectuate the Merger.

 

(b) Diego Delaware covenants and agrees that, immediately following the
Effective Time of the Merger, it will:

 

(i) Qualify to do business as a foreign corporation in the State of Washington
and appoint an agent for service of process; and

 

(ii) Take such other actions as may be required by the Revised Code of
Washington.

 

4.2 Covenants of Constituent Companies.

 

(a) The Constituent Companies each covenant and agree that all issuances of
shares of capital stock or any equity equivalents will be for fair market value
(as reasonably determined by such issuing company’ s board of directors), and
that they will not waste any corporate assets.

 

(b) The Constituent Companies each covenant and agree to use commercially
reasonable efforts to have all holders of their equity securities become bou5ny
a drag-along provision substantially similar to that set forth in that certain
Diego Pellicer Worldwide Inc. Voting Agreement dated effective as of September
27, 2013, as the same may be amended from time to time.

 

 -6- 

 

 

4.3 Further Assurances. From time to time, as and when required by Diego
Delaware or by its successors or assigns, there shall be executed and delivered
on behalf of Diego Washington such deeds and other instruments, and there shall
be taken or caused to be taken by it such further and other actions as shall be
appropriate or necessary in order to vest or perfect in or conform of record or
otherwise by Diego Delaware the title to and possession of all the property,
interests, assets, rights, privileges, immunities, powers, franchises and
authority of Diego Washington and otherwise to carry out the purposes of this
Agreement , and the officers and directors of Diego Delaware are fully
authorized in the name and on behalf of Diego Washington or otherwise to take
any and all such action and to execute and deliver any and all such deeds and
other instruments.

 

4.4 Amendment. Neither this Agreement nor any term hereof may be amended,
waived, discharged, or terminated other than by a written instrument referencing
this Agreement and signed by each of the Constituent Companies.

 

4.5 Termination. This Agreement shall terminate on the date that is 5 years
after the date of submission of the first Consummation Notice that is not
rejected on the grounds that either party to this Agreement or any of their
respective directors, officers, employees or stockholders is more likely to
become subject to federal criminal charges, or be more likely to lose one or
more of their licenses required to conduct business as a result of the
consummation of the Merger than they would be if the Merger was not consummated
.

 

4.6 Registered Office. The address of Diego Delaware’s registered office in the
State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware
19904, County of New Castle. The name of its registered agent at such address is
Corporation Service Company

 

4.7 Agreement. Executed copies of this Agreement will be on file at the
principal place of business of Diego Delaware at 3496 Fairview Way, West Linn,
OR 97068 and copies thereof will be furnished to any member of either
Constituent Company, upon request and without cost.

 

4.8 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

[image_014.jpg]

 

 -7- 

 

 

4.9 Independent Counsel: Each of the parties hereto have had the opportunity to
engage independent counsel and affirm that they have satisfied themselves as to
the fairness of this agreement.

 

(signature page follows)

 

[image_015.jpg]

 

 -8- 

 

 

The undersigned authorized representatives of each of the Constituent Companies
have executed and acknowledged this Agreement as of the date first set forth
above.

 



  DIEGO PELLICER WORLDWIDE INC.,   a Delaware corporation         By: /s/ Ron
Throgmartin   Name: Ron Throgmartin   Title: Chief Executive Officer        
DIEGO PELLICER, INC.,   a Washington corporation        Date: 06-15-2016 By: /s/
Peter Norris   Name: Peter Norris   Title: Chief Executive Officer



 



   

 

 

